FILED
                            NOT FOR PUBLICATION                               JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50182

               Plaintiff - Appellee,             D.C. No. 8:06-cr-00061-JVS

   v.
                                                 MEMORANDUM *
 EDWARD LUTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Edward Lutt appeals from the 15-month sentence imposed following his

guilty-plea conviction for conspiracy, in violation of 18 U.S.C. § 371, and

engaging in monetary transactions with criminally derived property, in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
18 U.S.C. §§ 1957(a) and 2. Pursuant to Anders v. California, 386 U.S. 738

(1967), Lutt’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is DISMISSED.




SR/Research                                2                                     09-50182